Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 09/10/2021.
Claims 1-20 are pending.
Claims 1,3, 9-10 and 15-16 have been amended.

Response to Arguments
The applicant's arguments/remarks filed on 09/10/2021 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Response to Arguments
35 U.S.C. 103 Rejections
Applicant Arguments
Applicant argues that previous arts do not teach “permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device, of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar, at the electronic device,” as claimed, because, Kawanaka either allows or precludes a “friend avatar” access to a secure virtual room. The “friend avatar” does not change appearance (i.e., there is no way to change an image representation of the “friend avatar” described in Kawanaka), the “friend avatar” is either permitted or excluded from the room. Further, Kawanaka fails to disclose “represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed,” for the same reason. 
Applicant argues that Kawanaka does not appear to use an approved avatar as a replacement for another image representation. Applicant argues that friend avatar is used to represent a friend of a user (who has their own user avatar). The friend avatar is not an image representation of an avatar of the user.
Further, independent claims 1, 9 and 15 as presently amended include elements not taught by the cited references. As recited in claim 1, the elements include: “wherein the image representation of the avatar is not used and is not displayed.” Even under the Examiner’s interpretation that the friend avatar represents the user avatar, the friend avatar does not appear to replace the user avatar or ever be used without the user avatar.
Examiner’s Response
The applicant's arguments/remarks filed on 09/10/2021 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and are properly taught or suggested by previously cited arts  and newly cited art, Tarlton et al. (hereinafter referred to as Tarlton) (U. S. Pub. No. 2006/0145944 A1).
As recited in ABSTRACT, Tarlton teaches methods in communication device for transmitting an image, i.e. avatar, to receiver device. The avatar is based on pre-selected condition, i.e. approved condition. As recited in Paragraph [0021], “live conversation between the first 502 and second 504 users having the first 506 and second communication 508 devices”, Tarlton teaches wherein permitting the user of the communication device to interact with the electronic device. Further, as recited in Paragraph [0017], “the keypad 202 of the first communication device may be programmed to have pre-selected avatars or images assigned to its input keys as shown in FIG.2 in this example”; and ¶ [0023], “The second user may program the second communication device 508 such that having recognized the caller as the first user, the second communication device may swap the avatar received with another avatar 604 chosen by the second  user as the representation of the first user”, Tarlton teaches wherein provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the the user of the communication device instead of the unapproved image representation of the avatar; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device,  of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar, at the electronic device , see also FIG. 6, the approved image representation of the approved avatar from the set of approved avatar images to represent the user of first device is 604. The avatar is only from preselected avatars (i.e. approved avatar sets), unselected avatar (i.e. unapproved avatar) has not a chance to be displayed on second communication electronic device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine et al. (hereinafter referred to as Devine) (U.S. Pub. No. 2012/0064971A1), in view of PRICE et al. (hereinafter referred to as Price) (U.S. Pub. No. 2013/0344942A1), and in view of Tarlton et al. (hereinafter referred to as Tarlton) (U.S. Pub. No. 2006/0145944 A1).
As to claims 1 and 15, Devine teaches an electronic device comprising: a processor; and memory coupled to the processor, the memory including instructions, or one non-transitory machine-readable medium including communication instructions (See at least ¶ [0038] also FIG.1, “For example, electronic devices 112, 114, 116 and 118 can be the same or different types of devices (e.g., cellular telephones and portable media players”, and ¶ [0133], “the computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion“), that, when executed by the processor, cause the processor to: identify a communication device that is within a proximity threshold, wherein the communication device is associated with an avatar corresponding to a user (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”).
Although Devine teaches the substantial features of applicant’s claimed invention, Devine fails to expressly teach wherein receive a hash associated with the avatar; determine whether the received hash matches one of plurality of stored hashes at the electronic device, the received hash corresponding to an unapproved image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes, provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device,  of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar, at the electronic device.
In analogous teaching, Price exemplifies this wherein Price teaches wherein receive a hash associated with the avatar (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”); determine whether the received hash matches one of plurality of stored hashes at the electronic device (See at least ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”), the received hash corresponding to an unapproved image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”;  ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory. The memory may not be installed if the generated and accepted hash values do not match" Here, avatar list is the approved avatar set, and avatar hash shows if an avatar hash matches a hash); responsive to a determination that the received hash does not match any of the plurality of stored hashes (See at least ¶ [0066], “The memory may not be installed if the generated and accepted hash values do not match. After installation, the gaming device can be configured to check the contents of the trusted memory. For instance, a unique identifier, such as a hash value, can be generated on contents of the trusted memory and compared to an expected value for the unique identifier”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).
Although Devine and Price teach the substantial features of applicant’s claimed invention, Devine and Price fail to expressly teach wherein provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device,  of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar, at the electronic device.
In analogous teaching, Tarlton exemplifies this wherein Tarlton teaches wherein provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device, of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device (See at least ¶ [0017], “the keypad 202 of the first communication device may be programmed to have pre-selected avatars or images assigned to its input keys as shown in FIG.2 in this example”; ¶ [0021], “a live conversation between the first 502 and second 504 users having the first 506 and second communication 508 devices, respectively”; and ¶ [0023], “The second user may program the second communication device 508 such that having recognized the caller as the first user, the second communication device may swap the avatar received with another avatar 604 chosen by the second  user as the representation of the first user”) while prohibiting display of the unapproved image representation of the avatar, at the electronic device (See at least ¶ [0018], “If the first communication device does not recognize the audio characteristics in block 306, then it attaches an avatar which indicates that the audio characteristic sought is unrecognized in block 310”; and ¶ [0023], “The second user may program the second communication device 508 such that having recognized the caller as the first user, the second communication device may swap the avatar received with another avatar 604 chosen by the second  user as the representation of the first user”).
Thus, given the teaching of Tarlton, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Tarlton, Avatar control method using a communication device, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of controlling avatars.  One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Tarlton: ABSRACT).

As to claim 2, Devine, Price and Tarlton teach the electronic device of claim 1. Devine further teaches wherein the electronic device comprises a network server (See at least ¶ [0015], “a larger portable device or a fixed device (e.g., a desktop computer or a server) can generate content that is transmitted to the different devices”; and ¶ [0130], “communication circuity 1812 can be operative to communicate with other devices or with one or more servers using any suitable communications protocol”).

As to claim 3, Devine, Price and Tarlton teach the electronic device of claim 1. Devine further teaches wherein the processor is further caused to identify that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and wherein the processor is further caused to determine whether the second hash matches any of the plurality of stored hashes corresponding to the set of approved avatar images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 4, Devine, Price and Tarlton teach the electronic device of claim 3. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, the processor is further to cause an image representation of the second avatar to be displayed (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 5, Devine, Price and Tarlton teach the electronic device of claim 1. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”), and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 7, Devine, Price and Tarlton teach the electronic device of claim 1. Devine further teaches wherein the processor is further caused to initiate a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

As to claim 9, Devine teaches a method performed by a processor of an electronic device, the method comprising: using the processor (See at least ¶ [0038] also FIG.1, “For example, electronic devices 112, 114, 116 and 118 can be the same or different types of devices (e.g., cellular telephones and portable media players”, and ¶ [0133], “the computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion“), identifying a communication device that is within a proximity threshold, wherein the communication device is associated with an avatar corresponding to a user (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”).
Although Devine teaches the substantial features of applicant’s claimed invention, Devine fails to expressly teach wherein receiving a hash associated with the avatar; determining, using the processor,  whether the received hash matches one of plurality of stored hashes at the electronic device, the received hash corresponding to an unapproved image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes, providing an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device, of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar.
In analogous teaching, Price exemplifies this wherein Price teaches wherein receiving a hash associated with the avatar (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”); determining, using the processor, whether the received hash matches one of plurality of stored hashes for a user at the electronic device (See at least ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”), the received hash corresponding to an unapproved image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes (See at least See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”;  ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory. The memory may not be installed if the generated and accepted hash values do not match" Here, avatar list is the approved avatar set, and avatar hash shows if an avatar hash matches a hash).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).
Although Devine and Price teach the substantial features of applicant’s claimed invention, Devine and Price fail to expressly teach wherein providing an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed;; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device, of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the unapproved image representation of the avatar.
In analogous teaching, Tarlton exemplifies this wherein Tarlton teaches wherein providing an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent the user of the communication device instead of the unapproved image representation of the avatar, and wherein the unapproved image representation of the avatar is not used and is not displayed; and permitting the user of the communication device to interact with the electronic device by causing display, at the electronic device, of the approved image See at least ¶ [0017], “the keypad 202 of the first communication device may be programmed to have pre-selected avatars or images assigned to its input keys as shown in FIG.2 in this example”; ¶ [0021], “a live conversation between the first 502 and second 504 users having the first 506 and second communication 508 devices, respectively”; and ¶ [0023], “The second user may program the second communication device 508 such that having recognized the caller as the first user, the second communication device may swap the avatar received with another avatar 604 chosen by the second  user as the representation of the first user”) while prohibiting display of the unapproved image representation of the avatar, at the electronic device (See at least ¶ [0018], “If the first communication device does not recognize the audio characteristics in block 306, then it attaches an avatar which indicates that the audio characteristic sought is unrecognized in block 310”; and ¶ [0023], “The second user may program the second communication device 508 such that having recognized the caller as the first user, the second communication device may swap the avatar received with another avatar 604 chosen by the second  user as the representation of the first user”).
Thus, given the teaching of Tarlton, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Tarlton, Avatar control method using a communication device, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of controlling avatars.  One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Tarlton: ABSRACT).

As to claim 10, Devine, Price and Tarlton teach the method of claim 9. Devine further teaches wherein identifying that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and determining whether the second hash matches any of the plurality of stored hashes corresponding to the approved avatar set of images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 11, Devine, Price and Tarlton teach the method of claim 10. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, further comprising providing an image representation of the second avatar for display at the electronic device (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to (See Price: ABSRACT).

As to claim 12, Devine, Price and Tarlton teach the method of claim 9. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access point or the communication device (See at least ¶ [0077], “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”);, and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 13, Devine, Price and Tarlton teach the method of claim 9. Devine further teaches wherein comprising initiating a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

As to claim 14, Devine, Price and Tarlton teach the method of claim 9. Price further teaches wherein comprising determining whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 16, Devine, Price and Tarlton teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the instructions further cause the processor to identify that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and wherein the processor is further caused to determine whether the second hash matches any of the plurality of stored hashes corresponding to the approved avatar set of images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 17, Devine, Price and Tarlton teach the at least one machine-readable medium of claim 15. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, the instructions further cause the processor to provide an image representation of the second avatar for display at the electronic device (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Tarlton, Avatar control method using a communication device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 18, Devine, Price and Tarlton teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access point or the communication device (See at least ¶ [0077], “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”);, and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 19, Devine, Price and Tarlton teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the instructions further cause the processor to initiate a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

Claims 6, 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine, in view of PRICE, and in view of Tarlton, and further in view of Kawanaka (U. S. Pub. No. 2009/0128943 A1).
As to claim 6, Devine, Price and Tarlton teach the electronic device of claim 1. However, Devine, Price and Tarlton fail to expressly teach wherein the electronic device further comprises a display configured to display the approved image representation of the approved avatar from the set of approved avatar images in response to the processor causing the display of the approved image representation of the approved avatar from the set of approved avatar images.
In analogous teaching, Kawanaka further teaches wherein the electronic device further comprises a display configured to display the approved image representation of the approved avatar from the set of approved avatar images in response to the processor causing the display of the approved image representation of the approved avatar from the set of approved avatar images (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, and Tarlton, Avatar control method using a communication device, for a method of approved avatar lists.  One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 8, Devine, Price and Tarlton teach the electronic device of claim 1. However, Devine, Price and Tarlton fail to expressly teach wherein the processor is further caused to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars.
In analogous teaching, Kawanaka further teaches wherein the processor is further caused to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, Price, the method of using avatar as security measure of mobile device, and Tarlton, Avatar control method using a communication device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 20, Devine, Price and Tarlton teach the at least one machine-readable medium of claim 15. However, Devine, Price and Tarlton fail to expressly teach wherein the instructions further cause the processor to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars.
In analogous teaching, Kawanaka further teaches wherein the instructions further cause the processor to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, Price, the method of using avatar as security measure of mobile device, and Tarlton, Avatar control method using a communication device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F./Examiner, Art Unit 2454     
12/061/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454